EXHIBIT 10.2 AGREEMENT FOR SALE, ASSIGIIMENT AND RELEASE OF INTERESTS AGREEMENT #2: "Cookie" Well SE/4 of Section 25, Townshi.p 16 North, Range 1 East This Agreement for Sale, Assignment and Release of Interests (this "Agreement") is entered into as of this 29th day of December 2008, by and among Xtreme Oil & Gas, Inc. ("XTOG"), a Washington corporation; and its wholly-owned subsidiary, Xtreme Operating Ltd. Co., ("XOLC") an Oklahoma limitedliability company, which XOLC was f/k/a Go Operating Company, Ltd. Co., (both of which
